DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter

2.	Claims 1-20 are allowed.

Examiner’s statement of reason of allowance

 3.	The following is an examiner’s statement of reasons for allowance: 
           The present invention is directed to a method for facial recognition for user authentication. The prior art of record fails to teach or fairly suggest neither singly nor in combination a method, an apparatus, and a computer program product for facial recognition for user authentication, in the manner and combinations recited in independent claims 1, 11, and 16, and having the uniquely distinct features of:
                      “the prompt being generated to instruct the user to move a user’s identified body part according to the prompt’s instructions, the movement of the identified body part being traced on a display screen by way of a pointer associated with a point on the identified body part, the pointer tracing an unlock pattern on the display screen, the unlock pattern having been previously stored in a data storage medium associated with the user;”.
           Claims 2-10, 12-15, and 17-20 incorporate the allowable features recited above, through dependency, and are also allowed.
            The closest prior arts, Nechyba et al. (U.S. 2014/0307929 A1) disclose a system for facial recognition; Apple Support (“About Face ID advanced technology”, published on January 7, 2020) discloses how Face ID helps protect your information on you iPhone and Ipad Pro.”; and Johnson (U.S. 5,482,048) discloses a method for measuring and quantitating facial movements.  The cited prior art does not teach or suggest, alone or in combination, the uniquely distinct features of:
                      “the prompt being generated to instruct the user to move a user’s identified body part according to the prompt’s instructions, the movement of the identified body part being traced on a display screen by way of a pointer associated with a point on the identified body part, the pointer tracing an unlock pattern on the display screen, the unlock pattern having been previously stored in a data storage medium associated with the user;”, in combination with the other claimed limitations.

Conclusion

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. 

           5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571) 272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEILIANG PAN/Examiner, Art Unit 2492         

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492